UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 the quarterly period ended December 31, 2014 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-193599 TEXAS JACK OIL & GAS CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 46-2316220 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15 Belfort, Newport Coast, CA 92657 (Address of principal executive offices) (949) 706-3628 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 25,972,000 shares outstanding as of February 20, 2015. Table of Contents TEXAS JACK OIL & GAS CORPORATION TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Balance Sheets as of December 31, 2014 (Unaudited) and June 30, 2014 1 Condensed Statements of Operations for the Three and Six Months Ended December 31, 2014 and 2013 (Unaudited) 2 Condensed Statements of Cash Flows for the Six Months Ended December 31, 2014 and 2013 (Unaudited) 3 Notes to Condensed Financial Statements (Unaudited) 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 4. Controls and Procedures 11 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 2. Recent Sales of Unregistered Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 Table of Contents PART I -FINANCIAL INFORMATION Item1. Financial Statements TEXAS JACK OIL & GAS CORPORATION CONDENSED BALANCE SHEETS December 31, June 30, (Unaudited) ASSETS Current assets Cash $ $ Total Current Assets Loan receivable - officer Right on mine property Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current liabilities Notes payable $ $ Note payable - related party - Accounts payable and accrued expenses Accrued interest - related party Total current liabilities Non-Current liabilities Note payable - related party - Total non-current liabilities - Total Liabilities Commitments and contingencies - - Stockholders' (deficit) equity Preferred stock, $0.001 par value, 10,000,000 shares authorized - - Common stock, $0.001 par value, 60,000,000 shares authorized, 24,592,000 and 23,400,000 shares issued and outstanding as of December 31, 2014 and June 30, 2014, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' (deficit)equity ) Total liabilities and stockholders' (deficit) equity $ $ The accompanying notes are an integral part of these unaudited condensed financial statements 1 Table of Contents TEXAS JACK OIL & GAS CORPORATION CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended December 31, December 31, December 31, December 31, Revenue $
